Mayes, O. T.,
delivered the opinion of the court.
In every indictment for murder it is essential to the validity of the indictment that it contain the allegation that the killing was done “willfully, feloniously, and of malice aforethought;” else the indictment does not charge the crime. The indictment on which Buchanan was tried left out the word “malice,” and *841is on that account fatally defective. This has been the consistent holding of this court since the case of Jesse v. State, 28 Miss. 100. The case of Jesse v. State, 28 Miss. 100, has too long been the settled law of this state for this court to disturb it now. It has been followed and approved in the cases of Sullivan v. State, 67 Miss. 350, 7 South. 275; Maxwell v. State, 68 Miss. 340, 8 South. 546; Cook v. State, 72 Miss. 520, 17 South. 228; State v. Bardwell, 72 Miss. 538, 18 South. 377; Taylor v. State, 74 Miss. 548, 21 South. 129; and Hall v. State, 44 South. 810.
The judgment is reversed and cause remanded, and prisoner held to await proper indictment.

•Reversed.